COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     Sandeep Patel and ERCC Construction Company, LLC v. Warwick
                         Construction, Inc.

Appellate case number:   01-20-00208-CV

Trial court case number: 14-DCV-219641

Trial court:             268th District Court of Fort Bend County

       The motion for rehearing is denied.
       It is so ORDERED.




Judge’s signature: ____/s/ Peter Kelly_______

                   Acting individually       Acting for the Court


Panel consists of Chief Justice Radack and Justices Kelly and Landau.

Date: ____July 19, 2022_____